DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7-10, 13-16, 20, 22-24, 26-28  of copending Application No. 16/354,769 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application: 16/930,734
Co-pending application: 16/354,769
Claim 1: A printing apparatus comprising:
Claim 1: A printing apparatus comprising:
a printing engine configured to print information on a physical readable medium;
a printing engine configured to print information on a physical readable medium; 
a print processor configured to receive instructions to retrieve an electronic document from a print queue and to process the electronic document in a sample print mode, the electronic document arranged in a plurality of pages, each page containing readable information; and
a print processor configured to receive instructions to retrieve an electronic document from a print queue and to process the electronic document in a sample print mode, the electronic document arranged in a plurality of pages, each page containing readable information; and
a user interface that displays:
a user interface that displays:

a first message comprising at least one first option for automatically selecting at least one page of the plurality of pages for a subset of the plurality of pages to be printed in a first phase of the sample print mode, wherein the at least one first option comprises a random selection option that automatically selects the at least one page in a random sequence from the plurality of pages using a random selection algorithm:

a second message comprising at least one second option regarding the printing of the electronic document after the first phase of the sample print mode is complete,
wherein the print processor is further configured to:

a second message comprising at least one second option regarding the printing of the electronic document after the first phase of the sample print mode is complete,
wherein the print processor is further configured to:

provide the at least one page of the subset to print using the print engine in the first phase in response to user input based on the at 


provide remaining pages of the plurality of pages to print using the print engine in a second phase of the sample print mode in response to user input based on at least one second option chosen from the second message.


Claim 2: The printing apparatus of claim 1, 
Claim 2: The printing apparatus of claim 1,
wherein the second message comprises a user selection menu to select one second option from the at least one second option, the at least one second option comprising one or more of continue printing in a second phase, cancel printing, and transfer printing of the electronic document to a different printer apparatus to begin printing in the first phase of the sample print mode in the different printer apparatus.
wherein the second message comprises a user selection menu to select one second option from the at least one second option, the at least one second option comprising one or more of continue printing in a second phase, cancel printing, and transfer printing of the electronic document to a different printer apparatus to begin printing in the first phase of the sample print mode in the different printer apparatus.


Claim 3:  The printing apparatus of claim 2,
Claim 3: The printing apparatus of claim 2,
wherein the electronic document and information associated with the subset is electronically communicated to the 



Claim 4:  The printing apparatus of claim 1,
Claim 7: The printing apparatus of claim 1,
wherein the second message comprises an instruction to insert the printed subset in a page collating mechanism attached to the print engine, and wherein the print engine further collates the subset with remaining pages of the plurality of pages printed in the second phase.
wherein the second message comprises an instruction to insert the printed subset in a page collating mechanism attached to the print engine, and wherein the print engine further collates the subset with remaining pages of the plurality of pages printed in the second phase.


Claim 5 (similarly claim 17):  The printing apparatus of claim 1,
Claim 24: The printing apparatus of claim 1,
wherein the at least one first option comprises the percentage selection option.
wherein the at least one first option further comprises one or more of a percentage selection option, a marking content selection option, a color content selection option, a picture content option, and a text selection option.


Claim 6 (similarly claim 18): The printing apparatus of claim 1, 
Claim 23 (similarly claim 27): The printing apparatus of claim1,

wherein the random selection option randomly selects the at least one page from pages comprising one or more of high amounts of marking content, low amounts of white space, a color content, a picture, and text.


Claim 7 (similarly claim 19): The printing apparatus of claim 1,
Claim 22 (similarly claim 26): The printing apparatus of claim 1, 
wherein the percentage selection option comprises a preset percentage of the document.
wherein the random selection option selects a pre-defined percentage of the plurality of pages.


Claim 8 (similarly claim 20): The printing apparatus of claim 1, 
Claim 22 (similarly claim 26): The printing apparatus of claim 1, 
wherein the percentage selection comprises a sub-option for entering a percentage value of 1 percent to 99 percent of the document.
wherein the random selection option selects a pre-defined percentage of the plurality of pages.


Claim 9:  An apparatus comprising:
Claim 8: An apparatus comprising:
a memory for storing an electronic document, the electronic document arranged in a plurality of pages, each page containing readable information; 
a memory for storing an electronic document, the electronic document arranged in a plurality of pages, each page containing readable information; 
and a processor configured to:
and a processor configured to:

process the electronic document retrieved from the memory in a sample print mode based on a first user input;
automatically select at least one page from the plurality of pages based on selection of a percentage option, a marking content option, a color content option, a picture content option, and a text option to define a subset of the electronic document based on a second user input;
automatically select at least one page randomly from the plurality of pages using a random selection algorithm to define a subset of the electronic document based on a second user input;
send instructions to print the subset on a physical readable media in a first phase of the sample print mode; and
send instructions to print the subset on a physical readable media in a first phase of the sample print mode; and
send instructions to print remaining pages of the electronic document on the physical readable media in a second phase of the sample print mode, the instructions being sent in response to a third user input based on a message displayed at completion of printing in the first phase of the sample print mode.
send instructions to print remaining pages of the electronic document on the physical readable media in a second phase of the sample print mode, the instructions being sent in response to a third user input based on a message displayed at [[the]] completion of printing in the first phase of the sample print mode.


Claim 10: The apparatus of claim 9, 
Claim 9: The apparatus of claim 8,
wherein the displayed message comprises a user selection menu to select one printing 



Claim 11: The apparatus of claim 10,
Claim 10: The apparatus of claim 9,
wherein the electronic document and information associated with the subset is electronically communicated to the different printer apparatus when the printing option to transfer the electronic document to a different printer is selected.
wherein the electronic document and information associated with the subset is electronically communicated to the different printer apparatus when the printing option to transfer the electronic document to a different printer is selected.


Claim 12: The apparatus of claim 9, 
Claim 13: The apparatus of claim 8, 
wherein the displayed message comprises an instruction to insert the printed subset in a page collating mechanism attached to a print engine, and wherein the processor is further configured to send instructions to collate the subset with remaining pages of the plurality of pages printed in the second phase.
wherein the displayed message comprises an instruction to insert the printed subset in a page collating mechanism attached to a print engine, and wherein the processor is further configured to send instructions to collate the subset with remaining pages of the plurality of pages printed in the second phase.


Claim 13: A method comprising;
Claim 14: A method comprising;

receiving instructions to retrieve an electronic document, the electronic document arranged in a plurality of pages, each page containing readable information;
receiving a command to process the electronic document in a sample print mode;
receiving a command to process the electronic document in a sample print mode; 
displaying a first message comprising at least one first option on a user interface for automatically selecting at least one page of the plurality of pages for a subset of the plurality of pages to be printed in a first phase of the sample print mode, wherein the at least one first option comprises one or more of a percentage selection option, a marking content selection option, a color content selection option, a picture content option, and a text selection option;
displaying a first message comprising at least one first option on a user interface for automatically selecting at least one page of the plurality of pages for a subset of the plurality of pages to be printed in a first phase of the sample print mode, wherein the at least one first option comprises a random selection option that automatically selects the
at least one page in a random sequence from the plurality of pages using a random
selection algorithm;

printing the subset on a physical readable media in the sample print mode; 
printing the subset on a physical readable media in the sample print mode; 
displaying a second message comprising at least one second option on the user interface 


cancelling or printing remaining pages of the electronic document in a second phase on a physical readable media in response to user input based on the displayed message.


Claim 14: The method of claim 13, 
Claim 15: The method of claim 14,
wherein the second message comprises a user selection menu to select one second option from the at least one second option, the at least one second option comprising one or more of continue printing in a second phase, cancel printing, and transfer printing of the electronic document to a different printer apparatus to begin printing in the first phase of the sample print mode in the different printer apparatus.
wherein the second message comprises a user selection menu to select one second option from the at least one second option, the at least one second option comprising one or more of continue printing in a second phase, cancel printing, and transfer printing of the electronic document to a different printer apparatus to begin printing in the first phase of the sample print mode in the different printer apparatus.


Claim 15: The method of claim 14,
Claim 16: The method of claim 15,
wherein the electronic document and information associated with the subset is electronically communicated to the different printer apparatus when the second option to 



Claim 16: The method of claim 13, 
Claim 20: The method of claim 14, 
wherein the second message comprises an instruction to insert the printed subset in a page collating mechanism attached to a print engine, and wherein the method further comprises incorporating the subset with remaining pages printed in the second phase.
wherein the second message comprises an instruction to insert the printed subset in a page collating mechanism attached to a print engine, and wherein the method further comprises incorporating the subset with remaining pages printed in the second phase.


Even though the claims 1-20 of instant application 16/930,734 are not written exactly as those of application 16/354,769, it evident that they are obvious variant of each other, because they achieve the same functions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 1, 5, 7-9, 13, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zehler (US 2017/0094075) in view of Bratnober (US 2005/0219560).
 With respect to claim 1 (similarly claim 13), Zehler teaches a printing apparatus (e.g., a printing device 204 Figs 1 and 8 [0055]) comprising:
a printing engine (e.g. one or more printing engines 240 Fig 8 [0055]-[0056]) configured to print information on a physical readable medium (e.g. applies a marking material (toner, inks, etc.) to continuous media or sheets of media [0056]-[0057]); 
a print processor (e.g. a print processor 224 Fig 8 [0057]) configured to receive instructions to retrieve an electronic document from a print queue (e.g. receives instructions to retrieve a remote electronic document maintained within a print queue of an external server 200 [0057], [0062]) and to process the electronic document in a sample print mode (e.g. and to process the remote electronic document in a pause-and-reset print menu option [0058]-[0059]), the electronic document arranged in a plurality of pages (e.g. the remote electronic document arranged in a plurality of pages as suggested in [0064], see also [0042] where the remote document is a 10 page document), and
a user interface (e.g. user interface 212 Fig 8, see also Figs 4-5) that displays:
a first message (e.g. notes 158 Fig 4 [0038]) comprising at least one first option (e.g. pause & reset 154 Fig 4  [0038]) for automatically selecting at least one page of the plurality of pages for a subset of the plurality of pages to be printed in a first phase of the sample print mode (e.g. so as to print only a partially printed document 120 (e.g., only the first 3 pages of a 10 for automatically selecting at least one page of the plurality of pages for a subset of the plurality of pages to be printed in a first phase of the sample print mode, whereby printing the first 3 pages is a first phase of the sample/pause-and-reset print mode, note:  the use only select pause and reset button and the system will select first 3 pages of 10 page document to print.  Because the action of printing the first 3 pages is done by the machine after user select pause and reset button, such action is automatically) wherein the at least one first option comprises one or more of a percentage selection option (e.g. 10%, 20%, etc., of the full page count of the remote electronic document [0043]), a marking content selection option, a color content selection option, a picture content option, and a text selection option;;
a second message (e.g. notes 162 Fig 5) comprising at least one second option regarding the printing of the electronic document after the first phase of the sample print mode is complete (e.g. comprising option 164 Fig 5 regarding the printing of the electronic document after the first phase of the sample print mode is complete, as suggested in [0045]-[0046]),
wherein the print processor is further configured to:
provide the at least one page of the subset to print using the print engine in the first phase (e.g. provide the first 3 pages [0042] to print using printing engine 240 of Fig 8 as suggested in [0059], [0064] whereby printing the first 3 pages is the first phase of the sample/pause-and-reset print mode) in response to user input based on the at least one first option chosen from the first message (e.g. in response of selection of 154 Fig 4 i.e. user input based on the at least one first option chosen from the first message, as suggested in [0042]): and
provide remaining pages of the plurality of pages to print using the print engine in a second phase of the sample print mode in response to user input based on at least one second option chosen from the second message (e.g. the processor provides remaining pages to print using printing engine 240 of Fig 8 in response to user input based on the message i.e. if user selects printing acceptable 164 of Fig 5 as suggested in [0046]-[0048], [0065] whereby printing the reminder of the remote electronic document is a second phase of the sample/pause-and-reset print mode).
However, Zehler fails to teach each page containing readable information,
Bratnober teaches a document having a multiple pages, see claim 71, each page containing readable information (e.g. individual pages having readable information, as suggested in claim 71),
Zehler and Bratnober are analogous art because they all pertain to printing documents having multiple pages. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Zehler with the teachings of Bratnober to teach each page containing readable information, as suggested by Bratnober. The benefit of the modification would be to differentiate the pages from each other in the document for a better processing.
With respect to claim 5 (similarly claim 17), the printing apparatus of claim 1 is incorporated and the combination of Zehler in view of Bratnober teaches, wherein the at least one first option comprises the percentage selection option (Zehler e.g. a percentage selection option as suggested in [0043]), 
With respect to claim 7 (similarly claim 19), the printing apparatus of claim 1 is incorporated and the combination of Zehler in view of Bratnober teaches, wherein the percentage selection option comprises a preset percentage of the document (Zehler e.g. 10%, 20% [0043]).
With respect to claim 8 (similarly claim 20), the printing apparatus of claim 1 is incorporated and the combination of Zehler in view of Bratnober teaches, wherein the percentage selection comprises a sub-option for entering a percentage value of 1 percent to 99 percent of the document (Zehler e.g. the sub-option to enter the 10%, 20% of [0043] whereby 10% is a percentage value of 1 percent to 99 percent of the document).
With respect to claim 9, Zehler teaches an apparatus (e.g., a printing device 204 Figs 1 and 8 [0055]) comprising:
a memory (e.g. memory 210 Fig 8) for storing an electronic document (e.g. for storing a downloaded remote electronic document, as suggested in [0035]-[0036]), the electronic document arranged in a plurality of pages (e.g. the remote electronic document arranged in a plurality of pages as suggested in [0064], see also [0042] where the remote document is a 10 page document); and 
a processor (e.g. a print processor 224 Fig 8 [0057]) configured to:
process the electronic document retrieved from the memory in a sample print mode (e.g. to process the remoter electronic document retrieved from the memory after the download of [0035]-[0036] in a pause-and-reset print menu option [0058]-[0059) based on a first user input (e.g. based on a user selecting pause & reset 154 of Fig 4);
automatically select at least one page from the plurality of pages (e.g. automatically selecting pages 1, 5, 10, as suggested in [0048]) based on selection of a percentage option (e.g. 10%, 20% etc. [0043]), a marking content option, a color content option, a picture content option, and a text option to define a subset of the electronic document based on a second user input (e.g. based on a second user input, as suggested in [0042]-[0043] where ;
send instructions to print the subset on a physical readable media in a first phase of the sample print mode (e.g. sending instructions to print the subset of pages i.e. the sample pages 1, 5, 10 of [0048] on a sheet supplied from sheet supply 230 Fig 8 using printing engine 240 of Fig 8 as suggested in [0059], [0064] whereby printing the sample pages 1, 5, 10 is a first phase of the sample/pause-and-reset print mode); and
send instructions to print remaining pages of the electronic document on the physical readable media in a second phase of the sample print mode (e.g. the processor sends instructions to print the remaining pages on the supplied sheet using printing engine 240 of Fig 8 as suggested in [0046]-[0048], [0065] whereby printing the reminder of the remote electronic document is a second phase of the sample/pause-and-reset print mode), the instructions being sent in response to a third user input based on a message displayed at the completion of printing in the first phase of the sample print mode (e.g. the instructions being sent in response to user input based on the message i.e. if user selects printing acceptable 164 of Fig 5 at the completion of printing the sample pages 1, 5, 10, as suggested in [0044]).
However, Zehler fails to teach each page containing readable information,
Bratnober teaches a document having a multiple pages, see claim 71, each page containing readable information (e.g. individual pages having machine readable information, as suggested in claim 71),
Zehler and Bratnober are analogous art because they all pertain to printing documents having multiple pages. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Zehler with the teachings .
Claims 2-3, 10-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zehler (US 2017/0094075) in view of Bratnober (US 2005/0219560) and further in view of Takahashi (US 2009/0268224).
With respect to claim 2, the printing apparatus of claim 1 is incorporated and the combination of Zehler in view of Bratnober teaches, wherein the second message comprises a user selection menu to select one second option from the at least one second option, the at least one second option comprising one or more of continue printing in a second phase (Zehler e.g. the second message of Fig 5 comprises continue printing at S124 the reminder of the document when acceptable 164 Fig 5 is selected, as suggested in [0046]-[0048], [0060] whereby printing the reminder of the document is a second phase), cancel printing (Zehler e.g. cancel printing S126 Fig 2 when unacceptable 166 Fig 5 is selected),
Even though Zehler suggested transfer printing of the electronic document to a different printer apparatus to begin printing in the second phase of the sample print mode in the different printer apparatus (Zehler e.g. repeat the process at an alternate printer 204 [0032], [0033] whereby print jobs that do not print correctly on one printer can be tried on another, suggest transfer printing of the electronic document to a different printer apparatus to begin printing in the first phase of the sample print mode in the different printer apparatus), he fails to teach a transfer option the user can select to transfer printing of the remote electronic document to the another printer.

Zehler and Takahashi are analogous art because they all pertain to displaying options on a display device from which the user can select his/her desired option. Therefore, it would have been obvious to modify the display of Fig 5 of Zehler to include a transfer option the user can select to transfer printing of the remote electronic document to the another printer in the second phase (note: the display in the second phase of Zehler is also used to allow user to select options and is similar to Takajashi and therefore can be modified by Takajashi), as suggested by Takahashi. The benefit of the modification would be to make the transfer of the remote electronic document to the another printer much easier and user-friendly.
With respect to claim 3, the printing apparatus of claim 2 is incorporated and the combination of Zehler in view of Bratnober and further in view of Takahashi teaches, wherein the electronic document and information associated with the subset is electronically communicated to the different printer apparatus (Zehler the print job and information associated with the identified subset of the plurality of pages in the electronic document i.e. some number of pages of the print job [0032] is electronically communicated to the different printer apparatus, as suggested in [0032]-[0033])  when the second option to transfer the electronic document to a different printer is selected (Takahashi e.g. when “transfer” is selected, as suggested in [0096]-[0101]).
With respect to claim 10 (similarly claim 14), the apparatus of claim 8 is incorporated and the combination of Zehler in view of Bratnober teaches, wherein the displayed message comprises a user selection menu to select one printing option from at least one of continue printing in a second phase (Zehler e.g. the displayed message of Fig 5 comprises continue printing at 
Even though Zehler suggested transfer printing of the electronic document to a different printer apparatus to begin printing in the second phase of the sample print mode in the different printer apparatus (Zehler e.g. repeat the process at an alternate printer 204 [0032], [0033] whereby print jobs that do not print correctly on one printer can be tried on another, suggest transfer printing of the electronic document to a different printer apparatus to begin printing in the first phase of the sample print mode in the different printer apparatus), he fails to teach a transfer option the user can select to transfer printing of the remote electronic document to the another printer.
Takahashi teaches displaying a message C comprising a transfer option the user can select to transfer printing of the remote electronic document to the another printer (e.g. “transfer” option the user can select to transfer printing of the print job to another printer, as suggested in [0096]-[0101]).
Zehler and Takahashi are analogous art because they all pertain to displaying options on a display device from which the user can select his/her desired option. Therefore, it would have been obvious to modify the display of Fig 5 of Zehler to include a transfer option the user can select to transfer printing of the remote electronic document to the another printer, as suggested by Takahashi. The benefit of the modification would be to make the transfer of the remote electronic document to the another printer much easier and user-friendly.
   With respect to claim 11 (similarly claim 15), the apparatus of claim 9 is incorporated and the combination of Zehler in view of Bratnober and further in view of Takahashi teaches, .

Claims 4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zehler (US 2017/0094075) in view of Bratnober (US 2005/0219560) and further in view of Farrell (US 6873426)
With respect to claim 4 (similarly claims 12 and 16), the printing apparatus of claim 1 is incorporated and the combination of Zehler in view of Bratnober teaches, an instruction to insert the printed subset in a page collating mechanism (sheet media can optionally pass to a finisher paragraph 55) attached to the print engine, and wherein the print engine further collates the subset with remaining pages of the plurality of pages printed in the second phase (sort the various print sheet, paragraph 55).
Zehler does not teach  wherein the second message comprises an instruction to insert the printed subset in a page collating mechanism attached to the print engine, 
However Farrell teaches a message (e.g. the stored or default instructions, col 4 ln 64-67) comprises an instruction to insert the printed subset in a page collating mechanism attached to the print engine (e.g. comprise instructions to apply literal or abstract finishing, col 5 ln 1-49, which suggest to insert the printed subset in a page collating mechanism attached to the print engine).
second message comprises an instruction to insert the printed subset of in a page collating mechanism attached to the print engine, and wherein the print engine further collates the subset of with remaining pages of the plurality of pages printed in the second phase.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zehler (US 2017/0094075) in view of Bratnober (US 2005/0219560) and further in view of Zuber (US 6035103).
With respect to claim 6 (similarly claim 18), the printing apparatus of claim 1 is incorporated and the combination of Zehler in view of Bratnober teaches claim 21 including the percentage selection of sample pages 1, 5, 10 of [0043] of Zehler.
However, Zehler fails to teach wherein the percentage selection option selects a percentage of pages comprising one or more of high amounts of marking content, low amounts of white space, a color content, a picture, and text.
Zuber teaches a selection option that selects the at least one page from pages (e.g. the selection option of Fig 12 that selects a page of printed text, as suggested in Fig 12 col 15 ln 4-67-col 16 ln 1-26) comprising one or more of a color content (e.g. comprising one or more of a color content, as suggested in col 15 ln 4-67-col 16 ln 1-26).
Zehler and Zuber are analogous art because they all pertain to randomly selecting a page out of a plurality of pages of a document/print job. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.